Citation Nr: 1727282	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  08-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left partial maxillectomy, left orbital floor reconstruction, medial canthal ligament repair surgery, and hospitalization following such surgery, and subsequent radiation therapy for malignant neoplasm in the left maxillary/paranasal sinuses provided by VA, to include epiphora, anosmia, dysgeusia, diplopia of the left eye, right eye bulging, epistaxis, nasal obstruction, and left facial numbness (residuals). 


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1952 to September 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In his May 2008 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  In July 2009 he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).

This claim was previously remanded for additional development in September 2010, February 2012 and June 2013.  In a decision dated September 2013, the Board denied the issue on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) dated June 2014, the Court vacated the Board's decision and remanded the issue back for development consistent with the JMR.  In particular, the JMR indicated the Board did not "discuss whether the Appellant had given informed consent pursuant to 38 C.F.R. § 17.32."  Pursuant to the JMR, the Board remanded this claim in November 2014 in an effort to obtain a copy of the informed consent for the surgical procedure performed in February 2006.  The claim is back before the Board for further appellate adjudication.

Of note, the Board denied the Veteran's separate claim for entitlement to disability compensation under 38 U.S.C.A. § 1151 for glaucoma, as residuals of surgery and radiation therapy for the malignant neoplasm in the left maxillary/paranasal sinuses provided by V.A. in April 2014.  This issue is a final adjudication and has not been appealed to the Court.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran underwent surgery for malignant neoplasm in the left maxillary/paranasal sinuses in February 2006.  Later that year, he underwent radiation therapy to the area of the surgical excision.  The Veteran now seeks compensation for his residuals from the surgery and subsequent radiation under the provisions of 38 U.S.C.A. § 1151.  The Veteran contends that he has been diagnosed with additional disabilities as a result of his VA surgical and medical treatment and that VA failed to obtain informed consent from him prior to the procedures.  

As previously discussed, this matter was remanded by the Board in November 2014 in an effort to obtain a copy of the informed consent for the surgical procedure performed in February 2006.  The Board remand instructed the RO to obtain a copy of the "signed informed consent regarding the February 1, 2006 surgical procedure."  Several requests to obtain this form were made in August 2016, October 2016 and February 2017.  Then, in September 2016 and March 2017, correspondence was received both indicating that the signed consent form dated January 18, 2006 at the VAMC Shreveport did not exist.  

While it is clear the RO followed the remand directive in attempting to obtain the signed informed consent form, it is unclear why the date of the requested signed consent form was limited to January 18, 2006.  Although the February 3, 2006 discharge summary notes that the Veteran was "preoped and consented on 01/18/06," the operative report dated February 1, 2006 references obtaining "written proper consent" prior to the start of the procedure.  Specifically, the operative report states, "Once written proper consent was obtained from the patient, the patient was described the risks and benefits of the procedure, the patient was brought to the [operating room (OR)] and placed on the OR table in supine position."  The summary of events, as described in the operative report, suggests that the Veteran may have received additional information about the procedure he was about to undergo, and signed additional consent forms, on the date of his surgery.  Because it is unclear as to whether a signed consent for regarding the February 1, 2006 surgical procedure exists at the VAMC Shreveport with a date other than January 18, 2006, the Board regrettably finds another remand is necessary to comply with the remand directive prior to adjudication of this claim.   See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file a copy of the signed informed consent regarding the February 1, 2006 surgical procedure (left partial maxillectomy, left orbital floor reconstruction, medial canthal ligament repair).  Specifically, an attempt to obtain the signed consent form from the date of the surgery (February 1, 2006) should be made.  Record in the claims file all attempts made to obtain the consent and responses received.  

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




